Exhibit 10.1 Master Agreement
 
MASTER AGREEMENT
 
This Master Agreement (the “Agreement”) is made and entered as of June 22, 2011
by and between AudioEye Acquisition Corp., a Nevada corporation (“AEAC”) and CMG
Holdings Group, Inc., a Nevada corporation (“CMGO”).  Each of AEAC and CMGO is
sometimes referred to herein as a “Party” and together, as
“Parties.”  Capitalized terms used and not otherwise defined herein have the
meanings set forth in Article I.
 
RECITALS
 
A.           Pursuant to that certain Purchase Agreement dated as of March 31,
2010 (the “Purchase Agreement”) between CMGO and the former stockholders (the
“AE Sellers”) of AudioEye, Inc. (“AE”), the AE Sellers transferred to CMGO all
of their equity interest in AE subject to rights (the “Rights”) retained by the
AE Sellers to receive cash from the exploitation of the technology of AE as more
fully described in the Purchase Agreement.
 
B.           CMGO has outstanding 13% Senior Secured Convertible Extendable
Notes due 2011 (the “Notes”) with a current aggregate principal balance of
$1,075,000.
 
C.           CMGO, as the parent of AE, has been and believes that it will
continue to be unable to raise sufficient working capital to fully exploit and
grow the business of AE because of, inter alia, the Rights and the Notes.
 
D.           Accordingly, the directors of CMGO have concluded that it will be
in the best interests of the shareholders of CMGO to enter into a share exchange
agreement with the shareholders of AEAC pursuant to which the shareholders of
AEAC will acquire 80% of AE and CMGO will distribute to its shareholders, in the
form of a dividend, 5% of the capital stock of AE in accordance with provisions
of this Agreement because CMGO believes that such a distribution, when combined
with the other transactions contemplated hereby, will allow AE to raise capital
and grow its business in such manner as it no longer can as a subsidiary of
CMGO, thus generating increased value for CMGO’s stockholders.
 
NOW, THEREFORE, in consideration of the covenants, promises, representations and
warranties set forth herein, and for other good and valuable consideration,
intending to be legally bound, the Parties agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1 Certain Definitions.  The following terms shall, when used in this
Agreement, have the following meanings:
 
“Affiliate” means, with respect to any Person: (i) any Person directly or
indirectly owning, controlling or holding with power to vote ten percent (10%)
or more of the outstanding voting securities of such other Person (other than
passive or institutional investors); (ii) any Person ten percent (10%) or more
of whose outstanding voting securities are directly or indirectly owned,
controlled or held with power to vote, by such other Person; (iii) any Person
 
 
 
1

--------------------------------------------------------------------------------

 

directly or indirectly controlling, controlled by or under common control with
such other Person; and (iv) any officer, director or partner of such other
Person. “Control” for the foregoing purposes shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities or
voting interests, by contract or otherwise.
 
“Agreement” shall have the meaning set forth in the preamble to this Agreement.
 
“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in California or Nevada are required or authorized to be
closed.
 
“Closing” shall have the meaning set forth in Section 2.1 of this Agreement.
 
“Closing Date” shall have the meaning set forth in Section 2.1 of this
Agreement.
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Collateral Documents” mean the Sharing Agreement, the Consulting Agreement, the
Release, the Share Exchange Agreement, all of the Exhibits to this Agreement,
and any other documents, instruments and certificates to be executed and
delivered by the Parties hereunder or thereunder.
 
“Consulting Agreement” shall have the meaning set forth in Section 2.3.
 
“Contract” means any agreement, contract, note, loan, evidence of indebtedness,
purchase order, letter of credit, indenture, security or pledge agreement,
covenant not to compete, license, instrument, commitment, obligation, promise or
undertaking (whether written or oral and whether express or implied).
 
“Employee Plans” means all Benefit Arrangements, Pension Plans and Welfare
Plans.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“ERISA Affiliate” means any trade or business, whether or not incorporated, that
together with AE or AEAC, as applicable, would be deemed a single employer for
purposes of Section 4001 of ERISA or Sections 414(b), (c), (m), (n) or (o) of
the Code.
 
“Family Member” means, with respect to any individual (i) the individual, (ii)
the individual’s spouse, (iii) any other natural Person who is related to the
individual or the individual’s spouse within the second degree (including
adopted children) and (iv) any other natural Person who resides with such
individual.
 
“GAAP” means U.S. generally accepted accounting principles consistently applied,
as in effect from time to time.
 
 
 
2

--------------------------------------------------------------------------------

 

“Intellectual Property” means all trademarks and trademark rights, trade names
and trade name rights, service marks and service mark rights, service names and
service name rights, patents and patent rights, utility models and utility model
rights, copyrights, mask work rights, brand names, trade dress, product designs,
product packaging, business and product names, logos, slogans, rights of
publicity, trade secrets, inventions (whether patentable or not), invention
disclosures, improvements, processes, formulae, industrial models, processes,
designs, specifications, technology, methodologies, computer software (including
all source code and object code), firmware, development tools, flow charts,
annotations, all Web addresses, sites and domain names, all data bases and data
collections and all rights therein, any other confidential and proprietary right
or information, whether or not subject to statutory registration, and all
related technical information, the information set forth in manufacturing,
engineering and technical drawings, know-how and all pending applications for
and registrations of patents, utility models, trademarks, service marks and
copyrights, and the right to sue for past infringement, if any, in connection
with any of the foregoing.
 
“Laws” means any statute, ordinance, law, rule, regulation, code, injunction,
judgment, order, decree, ruling, or other requirement enacted, adopted or
applied by any Regulatory Authority, including judicial decisions applying
common law or interpreting any other Law.
 
“Legal Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted or heard by or before, or otherwise
involving, any Regulatory Authority or arbitrator.
 
“Liabilities” means any direct or indirect liability, indebtedness, obligation,
commitment, expense, claim, deficiency, guaranty or endorsement of or by any
Person of any type, whether known or unknown, accrued, absolute, contingent,
matured, unmatured, liquidated or unliquidated or otherwise.
 
“Lien” means any mortgage, pledge, lien, encumbrance, charge, security interest,
security agreement, conditional sale or other title retention agreement,
limitation, option, assessment, restrictive agreement, restriction, adverse
interest, restriction on transfer or exception to or material defect in title or
other ownership interest (including but not limited to restrictive covenants,
leases and licenses).
 
“Losses” means any claim, liability, obligation, loss, damage, assessment,
penalty, judgment, settlement, cost and expense, including costs attributable to
the loss of the use of funds to the date on which a payment is made with respect
to a matter of indemnification under Article 7 hereof, and including reasonable
attorneys’ and accountants’ fees and disbursements incurred in investigating,
preparing, defending against or prosecuting any claim.
 
“Material Adverse Effect” or “Material Adverse Change” with respect to a Person
means a material adverse effect on (i) the assets, liabilities, condition
(financial or otherwise), properties, business or prospectus of such Person,
(ii) the validity, binding effect or enforceability of this Agreement or any of
the Collateral Documents against such Person or (iii) the ability of such Person
to perform its obligations under this Agreement or any of the Collateral
Documents.
 
 
 
3

--------------------------------------------------------------------------------

 

“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA.
 
“Order” means any writ, judgment, decree, ruling, injunction or similar order of
any Regulatory Authority (in each such case whether preliminary or final).
 
“Ordinary Course of Business” or “ordinary course” or any similar phrase means
the usual and ordinary course of business of a Party, consistent with its past
custom and practice.
 
“Organizational Documents” shall mean (a) the articles or certificate of
incorporation, all certificates of determination and designation, and the bylaws
of a corporation; (b) the partnership agreement and any statement of partnership
of a general partnership; (c) the limited partnership agreement and the
certificate or articles of limited partnership of a limited partnership; (d) the
operating agreement, limited liability company agreement and the certificate or
articles of organization or formation of a limited liability company; (e) any
charter or similar document adopted or filed in connection with the creation,
formation or organization of any other Person; and (f) any amendment to any of
the foregoing.
 
“Party” or “Parties” shall have the meaning set forth in the preamble to this
Agreement.
 
“Pension Plan” means any “employee pension benefit plan” as defined in Section
3(2) of ERISA (other than a Multiemployer Plan) which a Person or any ERISA
Affiliate maintains, administers, contributes to or is required to contribute
to, or has maintained, administered, contributed to or was required to
contribute to, or under which such Person or any ERISA Affiliate may incur any
liability.
 
“Permit” means any license, franchise, certificate, declaration, waiver,
exemption, variance, permit, consent, approval, registration, authorization,
qualification or similar right granted by a Regulatory Authority.
 
“Person” means any natural person, individual, firm, corporation, including a
non-profit corporation, partnership, trust, unincorporated organization,
association, limited liability company, labor union, Regulatory Authority or
other entity.
 
“Proxy Statement” has the meaning set forth in Section 5.1 of this Agreement.
 
“Regulatory Authority” means: any (i) federal, state, local, municipal or
foreign government; (ii) governmental or quasi-governmental authority of any
nature (including without limitation any governmental agency, branch,
department, official, instrumentality or entity and any court or other
tribunal); (iii) multi-national organization or body; or (iv) body exercising or
entitled to exercise any administrative, executive, judicial, legislative,
police, regulation or taxing authority or power of any nature.
 
“Release” shall have the meaning set forth in Section 2.2.4.
 
“Retained Shares” shall have the meaning set forth in Section 2.2.5 of this
Agreement.
 
 
 
4

--------------------------------------------------------------------------------

 

“Retained Shares Agreement” shall have the meaning set forth in Section 2.2.6 of
this Agreement.
 
 “Representatives” shall have the meaning set forth in Section 5.9 of this
Agreement.
 
“SEC” means the Securities and Exchange Commission or any Regulatory Authority
that succeeds to its functions.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
 
“Share Exchange” shall have the meaning set forth in Section 2.2.5.
 
“Share Exchange Agreement” shall have the meaning set forth in Section 2.2.5.
 
“Sharing Agreement” shall have the meaning set forth in Section 2.2.2.
 
“Spin-Off” has the meaning set forth in Section 2.2.1.
 
“Spin-Off Shares” has the meaning in Section 2.2.1.
 
“Subsidiary” has the meaning set forth in Section 3.1.
 
“Tax Returns” means all federal, state, local, provincial and foreign tax
returns, declarations, reports, claims, schedules and forms for refund or credit
or information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Taxes” means any U.S. or non U.S. federal, state, provincial, local or foreign
(i) income, corporation gross income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, windfall profits,
environmental, customs duties, capital, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, intangible property, recording, occupancy, sales, use, transfer,
registration, value added minimum, ad valorem or excise tax, estimated or other
tax of any kind whatsoever, including any interest, additions to tax, penalties,
fees, deficiencies, assessments, additions or other charges of any nature with
respect thereto, whether disputed or not; and (ii) any liability for the payment
of any amount of the type described in (i) above.
 
“Transactions” has the meaning set forth in Section 3.2.
 
“Treasury Regulations” means regulations promulgated by the U.S. Treasury
Department under the Code.
 
“Welfare Plan” means any “employee welfare benefit plan” as defined in Section
3(1) of ERISA which a Person or any ERISA Affiliate maintains, administers,
contributes to or is required to contribute to, or under which such Person or
any ERISA Affiliate may incur any Liability.
 
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
TRANSACTIONS
 
2.1 Closing.  Subject to the terms and conditions of this Agreement, the closing
of the transactions described in Section 2.2 (the “Transactions”) will take
place at the offices of TroyGould PC located at 1801 Century Park East, 16th
Floor, Los Angeles, California 90067, or at such other place as the Parties
mutually agree, at 10:00 a.m. local time on the second Business Day after the
day on which the last of the closing conditions set forth in Article 6 below has
been satisfied or waived, or such other date as the Parties mutually agree upon
in writing (the “Closing Date”).
 
2.2 At the Closing, the following transactions will take place.
 
2.2.1 Spin-Off.  CMGO will spin off 5% of the outstanding capital stock of AE to
its stockholders, pro rata in proportion to their holdings in CMGO of the
Closing Date (the “Spin Off”).  The shares of AE to be received by the AE
shareholders are hereinafter referred to as the “Spin-Off Shares”.
 
2.2.2 Sharing Agreement.  AE will enter into an agreement with CMGO (the
“Sharing Agreement”) pursuant to which AE shall pay to CMGO 10% of cash received
from income earned, settlements or judgments directly resulting from AE’s patent
enforcement and licensing strategy whether received by AE or any affiliate of
AE, net of any direct costs or tax implications incurred in pursuit of such
strategy pertaining to the following patents:  (1) United States Patent Number
#7,653,544 and all continuations/continuations in-part, and (2) Patent
Application:  Application Number 11/682843 (and all continuations and
continuations in part). For purposes of this section, attorneys fees and costs
incurred by AE in pursuit of its patent strategy shall not be deemed “direct
costs” other than as incurred in obtaining settlements or judgments as a result
of patent enforcement. The quarterly amount due as determined pursuant to this
Section 2.2.2 is referred to as the “Shared Payment.”
 
A.  
Reports, Books and Records; Audit; Late Payments and Taxes.



A.1           Reports. Within thirty (30) days after the last day of each
quarter subsequent to the Closing Date, AE shall submit to CMGO written
statement (the “Quarterly Reporting Statement”) detailing with respect to the
preceding quarterly period the calculation of and the amount of the Shared
Payment.


A.2           Adjustments.  If AE has to reverse a previously recognized Shared
Payment reported under a previous Quarterly Reporting Statement, AE can claim
credit on a subsequent Quarterly Reporting Statement for the same quarter it
reverses the previously recognized Shared Payment.  Such credit will not exceed
the amount to be paid in the then-current quarter, but the unused credit may be
carried over to succeeding quarters within the same contract year.
 
 
 
6

--------------------------------------------------------------------------------

 

A.3           Payment Timing.  AE shall pay CMGO, on a quarterly basis, the
amounts reported in the Quarterly Reporting Statement for such quarter not later
than thirty (30) days after the end of such quarter.


A.4           Books and Records. AE shall maintain appropriate books of account
and records with respect to the Shared Payment in accordance with generally
accepted accounting principles and shall make complete and accurate entries
concerning all transactions relevant to this Agreement. All such books of
account and records shall be kept available by AE for no less than three (3)
years after the end of each calendar year, or, in the event of a dispute between
the parties involving in any way those books of accounts and records, until such
time as the dispute will have been resolve, whichever is later.


A.5           Audit. CMGO shall have the right during the Term and for a period
of three (3) years after the end of the calendar year, or, in the event of a
dispute concerning the accuracy and/or correctness of a Quarterly Reporting
Statement or any other payment made under this Agreement, until the dispute is
resolved, whichever is later, through an independent public accountant or other
qualified expert selected by CMGO and reasonably acceptable to AE, to inspect
and examine AE’s relevant books of accounts and records, server log files and
other documents (including, without limitation, vouchers, records, purchase
orders, sales orders, re-orders, agreements and technical information) relating
to the subject matter of this Agreement. Such inspection and examination shall
be done to confirm that appropriate payments have been under this Agreement. Any
such audit shall take place upon reasonable prior written notice to AE and
during AE’s regular business hours. Except as set forth in Section A.6, the cost
of such audit shall be borne by CMGO.


A.6           Late Payments. CMGO shall be entitled to charge, and AE shall pay,
interest on any overdue amounts under this Agreement at the rate of one percent
(1%) per month (or part thereof), or at such lower rate as may be the maximum
rate allowed under applicable law. In the event that an audit reveals any
undisputed underpayment, AE shall, within thirty (30) days after written notice
from CMGO, make up for such underpayment by paying the difference between
amounts the audits reveals and the amounts AE actually paid, together with such
interest on such difference. If the underpayment is more than ten percent (10%),
AE shall pay the reasonable cost of the audit.  If any amount is overdue by more
than ninety (90) days, in addition to any other remedies CMGO may have under
this Agreement, CMGO may turn over the right to collect such overdue amounts to
a collection agency. AE shall be responsible for any reasonable costs incurred
by CMGO or such collection agency in collecting any amount that is overdue by
more than ninety (90) days including, but not limited to, reasonable attorney’s
fees.


2.2.3 Consulting Agreement.  AE will enter into a consulting agreement with CMGO
(the “Consulting Agreement”) whereby CMGO will receive a commission of not less
than 7.5% of all revenues received by AE after the Closing Date from all
business, clients or other sources of revenue procured by CMGO or its employees,
officers or subsidiaries and
 
 
 
7

--------------------------------------------------------------------------------

 

directed to AE and 10% of net revenues obtained from Google. Within ninety (90)
days of the Closing Date hereof, AE shall deliver to CMGO capital shares of AE
equal to 0.05% of the issued and outstanding shares of AE as of the Closing Date
as an initial consulting fee.
 
2.2.4 Release of Notes.  AE will arrange the release of the obligations of CMGO
under the Notes pursuant to a novation or other form of release of such
obligation (the “Release”). The Release will include a termination of any
security interest on any post Spin Off assets of CMGO. A satisfaction of said
obligation as to CMGO and a UCC III release of security interest and encumbrance
as to any post spin off assets of CMGO will be delivered to CMGO at the Closing.
 
2.2.5 Share Exchange.  Pursuant to a Share Exchange Agreement (the “Share
Exchange Agreement”), AEAC will effectuate a tax-free share exchange (the “Share
Exchange”) with AE, at the conclusion of which (and giving effect to the Spin
Off) AEAC would be a wholly owned subsidiary of AE, CMGO would retain fifteen
percent (15%) of AE’s outstanding capital stock (the “Retained Shares”), the
CMGO shareholders will own 5% of AE’s outstanding capital stock pursuant to the
Spin Off, and the AEAC stockholders as of the Closing Date would own eighty
percent (80%) percent of AE’s outstanding capital stock.
 
2.2.6 Retained Shares Agreement.  Pursuant to an agreement between CMGO and AE
(the “Retained Shares Agreement”), CMGO will agree for a period of three years
from the Closing Date with respect to the Retained Shares as follows:
 
(a) To grant to AE the first right of refusal with respect to the sale, transfer
or other disposition of any of the Retained Shares;
 
(b) Not to sell the Retained Shares in the market in an amount which exceeds for
any trading day 10% of the average daily trading volume for the previous seven
trading days; and
 
(c) Not to engage in any short sale of the Retained Shares.
 
In connection with any sale, transfer, encumbrance or other disposition of the
Retained Shares to a third party outside the market, CMGO shall be required to
obtain the agreement from any such person that such person will take the
Retained Shares subject to the provisions of the Retained Shares Agreement.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF CMGO
 
CMGO represents and warrants to AEAC that the statements contained in this
Article 3 are true, complete and correct as of the date of this Agreement and
will be correct and complete as of the Closing Date (and as though made then and
as though the Closing Date were substituted for the date of this Agreement
throughout this Article 3, except in the case of representations and warranties
stated to be made as of the date of this Agreement or as of another date and
except for changes contemplated or permitted by this Agreement); except as the
same may be qualified or limited by the CMGO Disclosure Schedules attached
hereto. The above notwithstanding, the
 
 
 
8

--------------------------------------------------------------------------------

 

parties hereto recognize and acknowledge that CMGO, although the sole
shareholder of AE, has and has had no involvement in the day to day operation of
the business or other activities of AE as all such activities were conducted by
AE’s officers, staff and management team. To the extent that any of the
representations and warranties made herein are shown to be inaccurate or untrue
and the officers, staff or management team of AE knew or had reason to know of
the inaccuracy or untruthfulness of said representations and warranties then
CMGO and its staff, officers and directors shall have no responsibility or
liability for any such inaccurate or untrue representations or warranties.
 
3.1 Organization and Qualification; Subsidiaries.
 
(a) AE is duly organized, validly existing and in good standing under the Laws
of the jurisdiction in which it is organized and has the requisite power and
authority to carry on its business as now being conducted, which such
jurisdictions are set forth on Schedule 3.1(a) of the CMGO Disclosure Schedules.
 
(b) AE is duly qualified or licensed to do business and is in good standing in
each jurisdiction in which the nature of its business or the ownership or
leasing of its properties makes such qualification or licensing necessary, other
than in such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) has not had and would not reasonably be
expected to have a Material Adverse Effect on AE.
 
(c) CMGO has delivered to AEAC complete and correct copies of AE’s
Organizational Documents as amended to the date hereof.  All of the outstanding
shares of capital stock or other ownership interests of AE have been validly
issued and are fully paid and nonassessable in each case free and clear of all
Liens, and free of any restriction on the right to vote, sell or otherwise
dispose of such capital stock or other ownership interests, except for
restrictions imposed by applicable securities Laws.
 
(d) AE does not own, directly or indirectly, any capital stock or other
ownership interest in any corporation, partnership, joint venture or other
entity.  One hundred percent (100%) of the capital stock of AE is owned by CMGO.
 
3.2 Authorization; Enforceability.  CMGO has the requisite power and authority,
and has taken all action necessary, to execute, deliver and perform its or his
obligations under this Agreement and any Collateral Documents to which it is or
will be a party and each other agreement, document, instrument or certificate
contemplated by this Agreement and/or any Collateral Documents or to be executed
by CMGO in connection with the consummation of the Transactions and, subject to
the approval of the stockholders of CMGO, to consummate the Transactions.  The
execution and delivery by CMGO of this Agreement and any applicable Collateral
Documents to which it is a party, and the consummation by CMGO of the
Transactions contemplated hereby and thereby, and the performance by CMGO of its
respective obligations hereunder and thereunder, have been duly and validly
authorized by all necessary corporate or other action on the part of CMGO, and
no other action on the part of CMGO is required to authorize the execution,
delivery and performance of this Agreement and the consummation by CMGO of the
Transactions.  This Agreement has been duly and validly
 
 
 
9

--------------------------------------------------------------------------------

 

executed and delivered by CMGO and constitutes a legal, valid and binding
obligation of each CMGO enforceable against CMGO in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization and other similar laws affecting creditors’ rights
generally and the general principles of equity, regardless of whether asserted
in a proceeding in equity or at law.
 
3.3 Capitalization.
 
(a) The authorized capital stock of AE as of the date of this Agreement consists
of 4,000,000 shares of AE Common Stock, and 500,000 shares of AE Preferred
Stock.  As of the Closing Date, there will be no shares of voting or non-voting
capital stock, equity interests or other securities of AE authorized, issued,
reserved for issuance or otherwise outstanding.
 
(b) As of the Effective Time, all outstanding shares of AE Capital Stock will be
duly authorized, validly issued, fully paid and non-assessable, and will not be
subject to, or issued in violation of, any preemptive, subscription or any kind
of similar rights.  AE has no outstanding shares of AE Capital Stock subject to
a right of repurchase that will survive the Closing.
 
(c) Except as set forth on Schedule 3.3(c) of the CMGO Disclosure Schedule,
there are no bonds, debentures, notes or other indebtedness of AE having the
right to vote (or convertible into securities having the right to vote) on any
matters on which stockholders of AE may vote.  Except as set forth on Schedule
3.3(c) of the CMGO Disclosure Schedules, there are no outstanding securities,
options, warrants, calls, rights, commitments, agreements, arrangements or
undertakings of any kind (contingent or otherwise) to which AE is a party or
bound obligating AE to issue, deliver or sell, or cause to be issued, delivered
or sold, additional shares of capital stock or other voting securities of AE or
obligating AE to issue, grant, extend or enter into any agreement to issue,
grant or extend any security, option, warrant, call, right, commitment,
agreement, arrangement or undertaking.  AE is not subject to any obligation or
requirement to provide funds for or to make any investment (in the form of a
loan or capital contribution) in any Person.
 
(d) As of the Effective Time, all of the issued and outstanding shares of AE
Capital Stock will have been issued in compliance in all material respects with
all applicable federal and state securities Laws.
 
(e) Except as set forth on Schedule 3.3(e) of the CMGO Disclosure Schedules,
there are no outstanding contractual obligations of AE to repurchase, redeem or
otherwise acquire any shares of capital stock (or options or warrants to acquire
any such shares) or other security or equity interests of AE.  Except as set
forth on Schedule 3.3(e) of the CMGO Disclosure Schedules, there are no
stock-appreciation rights, security-based performance units, phantom stock or
other security rights or other agreements, arrangements or commitments of any
character (contingent or otherwise) pursuant to which any Person is or may be
entitled to receive any payment or other value based on the revenues, earnings
or financial performance, stock price performance or other attribute of AE or to
cause AE to file a registration statement under the Securities Act, or which
otherwise relate to the registration of any securities of AE.
 
 
 
10

--------------------------------------------------------------------------------

 

(f) Except as set forth on Schedule 3.3(f) of the CMGO Disclosure Schedules,
there are no voting trusts, proxies or other agreements, commitments or
understandings to which AE or any of the stockholders or partners of AE, is a
party or by which any of them is bound with respect to the issuance, holding,
acquisition, voting or disposition of any shares of capital stock or other
security or equity interest of AE.
 
3.4 Non-contravention.  Except as set forth on Schedule 3.4 of the CMGO
Disclosure Schedules, the execution, delivery and performance by the CMGO of
this Agreement or any applicable Collateral Document or the consummation by CMGO
of the Transactions does not, and the consummation of the Transactions will not,
(a) contravene, conflict with, or result in any violation or breach of any
provision of the Organizational Documents of CMGO or AE, (b) contravene,
conflict with, or result in a violation or breach of any provision of any Law
applicable to AE, (c) require any consent or other action by any Person under,
constitute a breach of or default under, or cause or permit the termination,
cancellation, acceleration or other change of any right or obligation or the
loss of any benefit to which AE is entitled under any provision of any agreement
or other instrument binding upon AE or any license, franchise, permit,
certificate, approval or other similar authorization affecting, or relating in
any way to, the assets or business of AE or (d) result in the creation or
imposition of any Lien on any asset of AE, which in the case of clauses (b) or
(d) above would have a Material Adverse Effect on AE.
 
3.5 Consents and Approvals.  Except as set forth on Schedule 3.5 of the CMGO
Disclosure Schedules, no consent, approval, authorization or order of,
registration or filing with, or notice to, any Regulatory Authority or any other
Person is necessary to be obtained, made or given by any of the CMGO in
connection with the execution, delivery and performance by CMGO of this
Agreement or any applicable Collateral Document or for the consummation by CMGO
of the Transactions, except to the extent the failure to obtain any such
consent, approval, authorization or order or to make any such registration or
filing would not have a Material Adverse Effect on AE.
 
3.6 Books and Records.  AE has made and kept books and records and accounts,
which, in reasonable detail, accurately and fairly reflect the activities of AE
pertaining to its business.  AE has not, in any manner that pertains to, or
could affect, its business, engaged in any transaction, maintained any bank
account or used any corporate funds except for transactions, bank accounts and
funds that have been and are reflected in the normally maintained books and
records of AE.
 
3.7 Financial Statements.  The AE Financial Statements to be delivered prior to
the Closing will be prepared from the books and records and fairly and
accurately present the financial condition and the results of operations,
income, expenses, assets, Liabilities (including all reserves), changes in
shareholders’ equity and cash flow of AE of the respective dates of, and for the
periods referred to in, such AE Financial Statements, in accordance with GAAP
applied on a consistent basis throughout the periods indicated.  AE maintains a
standard system of accounting established and administered in accordance with
GAAP.
 
 
 
11

--------------------------------------------------------------------------------

 

3.8 No Undisclosed Liabilities.  Except as set forth on Schedule 3.8 of the CMGO
Disclosure Schedules, AE has no Liabilities due or to become due except (a)
Liabilities that are reflected in the AE Financial Statements which have not
been paid or discharged since the date of the AE Financial Statements, (b)
Liabilities incurred in the Ordinary Course of Business since the date of the AE
Financial Statements (none of which relates to any default under any Contract,
breach of warranty, tort, infringement or violation of any Law or arose out of
any Legal Proceeding) and none of which would have a Material Adverse Effect on
AE, and (c) Liabilities which are satisfied by AE prior to the Closing.
 
3.9 Taxes.
 
(a) Filing of Tax Returns.  Except as set forth on Schedule 3.9(a) of the CMGO
Disclosure Schedules, AE has duly and timely file (or caused to be filed) with
the appropriate taxing authorities all Tax Returns required to be filed through
the Closing Date.  All such Tax Returns filed are complete and accurate in all
respects.  Except as set forth on Schedule 3.9(a) of the CMGO Disclosure
Schedules, AE is not currently the beneficiary of any extension of time within
which to file any Tax Return.  No claim has ever been made against AE or its
assets by an authority in a jurisdiction where AE does not file Tax Returns such
that AE is or may be subject to taxation by that jurisdiction.
 
(b) Payment of Taxes.  Except as set forth on Schedule 3.9(b) of the CMGO
Disclosure Schedules, all Taxes owed and due by AE (whether or not shown on any
Tax Return) have been paid.  The unpaid Taxes of AE, if any, (i) did not, as of
the date of the AE Financial Statements, exceed the reserve for Tax Liability
(excluding any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) to be set forth on the face of the AE
Financial Statements (rather than in any notes thereto), and (ii) have not
exceeded that reserve as adjusted for operations and transactions through the
Closing Date in accordance with the past custom and practice of AE in filing its
Tax Returns.  Since the date of the AE Financial Statements, AE has not (i)
incurred any Liability for Taxes other than in the Ordinary Course of Business
or (ii) paid Taxes other than Taxes paid on a timely basis and in a manner
consistent with past custom and practice.
 
(c) Audits, Investigations, Disputes or Claims.  Except as set forth on Schedule
3.9(c) of the CMGO Disclosure Schedules, no deficiencies for Taxes are claimed,
proposed or assessed by any taxing or other governmental authority against AE,
and there are no pending or, to the knowledge of CMGO, threatened audits,
investigations, disputes or claims or other actions for or relating to any
Liability for Taxes with respect to AE, and there are no matters under
discussion by or on behalf of AE with any Regulatory Authority, or known to
CMGO, with respect to Taxes that are likely to result in an additional Liability
for Taxes with respect to AE.  Audits of federal, state and local Tax Returns by
the relevant taxing authorities have been completed for the periods set forth on
Schedule 3.9(c) of the CMGO Disclosure Schedules, and, except as set forth
thereon, none of AE or any predecessor thereof has been notified that any taxing
authority intends to audit a Tax Return for any other period.  AE has not waived
any statute of limitations in respect of Taxes or agreed to any extension of
time with respect to a Tax assessment or deficiency.  No power of attorney
granted by AE with respect to any Taxes is currently in force.
 
 
 
12

--------------------------------------------------------------------------------

 

(d) Lien.  There are no Liens for Taxes (other than for current Taxes not yet
due and payable) on any assets or capital stock of AE.
 
(e) Tax Elections.  All material elections with respect to Taxes affecting AE or
any of its assets as of the Closing Date are set forth on Schedule 3.9(e) of the
CMGO Disclosure Schedules.  AE has not: (i) consented at any time under Section
341(f)(1) of the Code to have the provisions of Section 341(f)(2) of the Code
apply to any disposition of any of its assets; (ii) agreed, and is not required,
to make any adjustment under Section 481(a) of the Code by reason of a change in
accounting method or otherwise; (iii) made an election, and is not required, to
treat any of its assets as owned by another Person pursuant to the provisions of
Section 168(f) of the Code or as tax-exempt bond financed property or tax-exempt
use property within the meaning of Section 168 of the Code; (iv) acquired, and
does not own, any assets that directly or indirectly secure any debt the
interest on which is tax exempt under Section 103(a) of the Code; (v) made a
consent dividend election under Section 565 of the Code; or (vi) made any of the
foregoing elections and is not required to apply any of the foregoing rules
under any comparable state or local Tax provision.
 
(f) Prior Affiliated Groups.  AE is not and has never been a member of an
affiliated group of corporations within the meaning of Section 1504 of the
Code.  AE does not have any Liability for the Taxes of any Person (i) under
Treasury Regulations Section 1.1502-6 (or any similar provision of state, local
or foreign law), (ii) as a transferee or successor, (iii) by Contract, or (iv)
otherwise.
 
(g) Tax Sharing Agreements.  There are no agreements for the sharing of Tax
liabilities or similar arrangements (including indemnity arrangements) with
respect to or involving AE or any of its assets or its business, and, after the
Closing Date, neither AE nor any of its assets or the AE Business shall be bound
by any such Tax-sharing agreements or similar arrangements or have any Liability
thereunder for amounts due in respect of periods prior to the Closing Date.
 
(h) Partnerships and Single Member LLCs.  Except as set forth on Schedule 3.9(h)
of the CMGO Disclosure Schedules, AE (i) is not subject to any joint venture,
partnership, or other arrangement or contract which is treated as a partnership
for Tax purposes, (ii) does not own a single member limited liability company
which is treated as a disregarded entity, (iii) is not a shareholder of a
“controlled foreign corporation” as defined in Section 957 of the Code (or any
similar provision of state, local or foreign law) and (iv) is not a “personal
holding company” as defined in Section 542 of the Code (or any similar provision
of state, local or foreign law).
 
(i) No Withholding.  AE has not been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897 of the Code.  AE has withheld and
paid all Taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor,
shareholder or other third party.  The transactions contemplated herein are not
subject to the tax withholding provisions of Section 3406 of the Code, or of
Subchapter A of Chapter 3 of the Code or of any other provision of law.
 
 
 
13

--------------------------------------------------------------------------------

 

(j) International Boycott.  AE has not participated in and is not participating
in an international boycott within the meaning of Section 999 of the Code.
 
(k) Permanent Establishment.  Except as set forth on Schedule 3.9(k) of the CMGO
Disclosure Schedules, AE does not have and has never had a permanent
establishment in any foreign country, as defined in any applicable Tax treaty or
convention between the United States and such foreign country.
 
(l) Parachute Payments.  Except as set forth on Schedule 3.9(l) of the CMGO
Disclosure Schedules, AE is not a party to any existing Contract, arrangement or
plan that has resulted or would result (upon the Closing or otherwise),
separately or in the aggregate, in the payment of any “excess parachute
payments” within the meaning of Section 280(G) of the Code.
 
(m) Tax Shelters.  AE has not participated in and AE is not now participating
in, any transaction described in Section 6111(c) or (d) of the Code or Section
6112(b) of the Code or the Treasury Regulations thereunder, or in any reportable
transaction described in such regulations.
 
3.10 Intellectual Property.
 
(a) Except as set forth on Schedule 3.10 hereto, AE owns, or is licensed or
otherwise possesses legally enforceable rights to use, all Intellectual Property
that is necessary for the conduct of the AE Business
 
(b) To the knowledge of CMGO, the business of AE, including the use of all owned
and licensed Intellectual Property, does not infringe or misappropriate or
otherwise materially violate the Intellectual Property rights of any third
party, and no claim is pending or, to the knowledge of CMGO, threatened against
AE alleging any of the foregoing.
 
(c) Except as set forth on Schedule 3.10(c) of the CMGO Disclosure Schedules, to
the knowledge of CMGO, (i) no third party is engaging in any activity that
infringes or misappropriates the Intellectual Property owned or licensed by AE,
and (ii) AE has not granted any material license or other right to any third
party with respect to such Intellectual Property.
 
(d) AE has made available to AEAC all material correspondence and all written
opinions in its possession relating to potential infringement or
misappropriation (i) by AE of any Intellectual Property rights of any third
party or (ii) by any third party of any of the Intellectual Property rights,
owned or licensed, used in the AE Business.
 
(e) AE has a license to use all software development tools, library functions,
compilers and other third-party software that are used in the operation of the
AE Business and are material to the AE Business, taken as a whole.
 
 
 
14

--------------------------------------------------------------------------------

 

3.11 Contracts; No Defaults.
 
(a) Schedule 3.11(a) of the CMGO Disclosure Schedules sets forth a true and
complete list of all contracts, agreements, leases, commitments or other
understandings or arrangements, written or oral, express or implied, to which AE
is a party, or affecting the AE Business, or by which AE or any of its property
is bound or affected requiring payments to or from, or incurring of liabilities
by, AE in excess of $50,000 (the “AE Contracts”).
 
(b) Except as set forth on Schedule 3.11(b) of the CMGO Disclosure Schedules, AE
has complied with and performed, in all material respects, all of its
obligations required to be performed under and is not in default with respect to
any of the AE Contracts, as of the date hereof, nor has any event occurred which
has not been cured which, with or without the giving of notice, lapse of time,
or both, would constitute a default in any respect thereunder.  To the knowledge
of CMGO, no other party has failed to comply with or perform, in all material
respects, any of its obligations required to be performed under or is in
material default with respect to any such AE Contracts, as of the date hereof,
nor has any event occurred which, with or without the giving of notice, lapse of
time or both, would constitute a material default in any respect by such party
thereunder.
 
(c) Except as set forth on Schedule 3.11(c) hereto, to the knowledge of CMGO,
there exists no facts or circumstances that would make a material default by any
party to any contract or obligation likely to occur subsequent to the date
hereof.
 
3.12 Employee Benefits.
 
(a) Schedule 3.12(a) of the CMGO Disclosure Schedules sets forth a complete list
of all Employee Plans covering employees, directors or consultants or former
employees, directors or consultants in, or related to, the AE Business.  CMGO
has delivered or made available to AEAC true and complete copies of all Employee
Plans, including written interpretations thereof and written descriptions
thereof which have been distributed to AE’s employees and for which AE has
copies, all annuity contracts or other funding instruments relating thereto, and
a complete description of all Employee Plans which are not in writing.
 
(b) Neither AE nor any ERISA Affiliate sponsors, maintains, contributes to or
has an obligation to contribute to, or has sponsored, maintained, contributed to
or had an obligation to contribute to, any Pension Plan subject to Title IV of
ERISA, or any Multiemployer Plan.
 
(c) Each Welfare Plan which covers or has covered employees or former employees
of AE or of its Affiliates in the AE Business and which is a “group health
plan,” as defined in Section 607(1) of ERISA, has been operated in compliance
with provisions of Part 6 of Title I, Subtitle B of ERISA and Section 4980B of
the Code at all times.
 
(d) There is no Legal Proceeding or Order outstanding, relating to or seeking
benefits under any Employee Plan set forth on Schedule 3.12(a) of the CMGO
Disclosure Schedules, which is pending, threatened or anticipated against AE,
any ERISA Affiliate or any Employee Plan.
 
 
 
15

--------------------------------------------------------------------------------

 

(e) Neither AE nor any ERISA Affiliate has any liability for unpaid
contributions under Section 515 of ERISA with respect to any Welfare Plan
covering employees, directors or consultants or former employees, directors or
consultants in, or related to, the AE Business.
 
(f) There are no Liens arising under the Code or ERISA with respect to the
operation, termination, restoration or funding of any Employee Plan set forth on
Schedule 3.12(a) of the CMGO Disclosure Schedules, or arising in connection with
any excise tax or penalty tax with respect to such Employee Plan.
 
(g) Each Employee Plan set forth on Schedule 3.12(a) of the CMGO Disclosure
Schedules has at all times been maintained in all material respects, by its
terms and in operation, in accordance with all applicable laws, including,
without limitation, ERISA and the Code.
 
(h) AE and its ERISA Affiliates have made full and timely payment of all amounts
required to be contributed under the terms of each Employee Plan and applicable
Law or required to be paid as expenses or as Taxes under applicable Laws, under
such Employee Plan, and AE and its ERISA Affiliates shall continue to do so
through the Closing Date.
 
(i) Except as set forth in Schedule 3.12(i) of the CMGO Disclosure Schedules, AE
has no Employee Plan intended to qualify under Section 401 of the Code.
 
(j) Except as set forth on Schedule 3.12(j) of the CMGO Disclosure Schedules,
neither the execution and delivery of this Agreement or other related agreements
by AE nor the consummation of the Transactions will result in the acceleration
or creation of any rights of any person to benefits under any Employee Plan
(including, without limitation, the acceleration of the vesting or
exercisability of any stock options, the acceleration of the vesting of any
restricted stock, the acceleration of the accrual or vesting of any benefits
under any Pension Plan or the acceleration or creation of any rights under any
severance, parachute or change in control agreement).
 
(k) Neither AE nor any ERISA Affiliate has incurred any liability with respect
to any Employee Plan, which may create, or result in any liability to AE.
 
3.13 Labor Matters; Employees.  AE is not a party to any collective bargaining
or other labor contract.  There has not been, there is not presently pending or
existing, and, to the knowledge of CMGO, there is not threatened (i) any strike,
slowdown, picketing, work stoppage or employee grievance process against AE or
the AE Business; (ii) any Legal Proceeding against or affecting AE or the AE
business relating to the alleged violation of any Law or Order pertaining to
labor relations or employment matters; or (iii) union organizing campaign or any
application for certification of a collective bargaining agent.  No event has
occurred or circumstance exists that could provide the basis for any work
stoppage or other labor dispute.  There is no lockout of any employees by AE,
and no such action is contemplated by AE.  AE has complied with all material
Laws relating to employment, equal employment opportunity, nondiscrimination,
harassment, retaliation, immigration, wages, hours, benefits, collective
 
 
 
16

--------------------------------------------------------------------------------

 

bargaining, the payment of social security and similar Taxes, occupational
health and safety, and plant closing.  AE is not liable for the payment of any
compensation, damages, Taxes, fines, penalties or other amounts (including,
without limitation, amounts related to workplace safety and insurance), however
designated, for failure to comply with any of the foregoing Laws.
 
3.14 Legal Proceedings.  Except as set forth on Schedule 3.14 of the CMGO
Disclosure Schedules, there is no material Legal Proceeding or Order (a) pending
or, to the knowledge of any of CMGO, threatened or anticipated against or
affecting AE, its assets or business (or to the knowledge of AE, pending or
threatened, against any of the officers, directors or employees of AE with
respect to their business activities related to or affecting AE’s business); (b)
that challenges or that may have the effect of preventing, making illegal,
delaying or otherwise interfering with any of the Transactions; or (c) related
to AE’s business or AE’s assets.  To the knowledge of CMGO, there is no
reasonable basis for any such Legal Proceeding or Order.  To the knowledge of
CMGO, no officer, director, partner, agent or employee of AE is subject to any
Order that prohibits such officer, director, partner, agent or employee from
engaging in or continuing any conduct, activity, or practice relating to the
AE’s business.  The AE Business is not subject to any Order of any Regulatory
Authority and AE is not engaged in any Legal Proceeding relating to the AE
Business to recover monies due it or for damages sustained by it.  AE is not and
has not been in default with respect to any Order, and there are no unsatisfied
judgments against AE, its assets or business.  There are no Orders or agreements
with, or Liens by, any Regulatory Authority or quasi-governmental entity
relating to any environmental Law, which regulate, obligate, bind or in any way
affect AE or any property on which AE operates its business.  Schedule 3.14 sets
forth all litigation that AE is subject to.
 
3.15 Compliance with Law.
 
(a) To the knowledge of CMGO, the conduct of AE’s business is and at all times
has been in compliance with all Laws or Orders applicable to the conduct and
operations of the AE Business.  AE has not received any notice to the effect
that, or otherwise been advised of (i) any actual, alleged, possible or
potential violation of, or failure to comply with, any such Laws or Orders or
(ii) any actual, alleged, possible or potential obligation on the part of AE to
undertake, or to bear all or any portion of the cost of, any remedial action of
any nature.  No event has occurred or circumstance exists that (with or without
notice or lapse of time) (i) may constitute or result in a violation by AE of,
or a failure on the part of AE, any such Laws or Orders or (ii) may give rise to
any obligation on the part of AE to undertake, or to bear all or any portion of
the cost of, any remedial action of any nature, except, in either case
separately or the cases together, where such violation or failure to comply
could not reasonably be expected to have a Material Adverse Effect on, AE.
 
(b) None of AE, or any of its directors, officers or Representatives or to the
knowledge of CMGO, any employee or other Person affiliated with or acting for or
on behalf of AE, has, directly or indirectly, (i) made any contribution, bribe,
rebate, payoff, influence payment, kickback or other payment to any Person,
private or public, regardless of form, whether in money, property or services
(A) to obtain favorable treatment in securing business, (B) to pay for favorable
treatment for business secured, (C) to obtain special concessions or for special
concessions already obtained, for or in respect of AE or any of its Affiliates
or (D) in violation of any Laws of the United States (including, without
limitation, the Foreign Corrupt Practices Act
 
 
 
17

--------------------------------------------------------------------------------

 

of 1977, as amended (15 U.S.C. Sections 78dd-1 et seq.)) or any laws of any
other country having jurisdiction; or (ii) established or maintained any fund or
asset that has not been recorded in the books and records of AE.
 
3.16 Permits.  Schedule 3.16(a) of the CMGO Disclosure Schedules sets forth a
complete list of all Permits held by AE and used in the conduct of its business,
and such Permits collectively constitute all of the Permits necessary for AE to
lawfully conduct and operate its business, as it is presently conducted and to
permit AE to own and use its assets in the manner in which they are presently
owned and used in connection with its business.  Except as set forth on Schedule
3.16(b) of the CMGO Disclosure Schedules, AE is and at all times has been in
compliance with all material Permits applicable to it or to the conduct and
operations of its business.  AE has not received any notice to the effect that,
or otherwise been advised of (i) any actual, alleged, possible or potential
violation of, or failure to comply with, any such Permits or (ii) any actual,
alleged, possible or potential revocation, withdrawal, suspension, cancellation
or termination of, or any modification to, any Permit set forth on or required
to be set forth on Schedule 3.16(a) of the CMGO Disclosure Schedules.  No event
has occurred, and to CMGO’s knowledge no circumstance exists, that (with or
without notice or lapse of time) (i) may constitute or result directly or
indirectly in a violation by AE of, or a failure on the part of AE to comply
with, any such Permits or (ii) result directly or indirectly in the revocation,
withdrawal, suspension, cancellation or termination of, or any modification to,
any Permit set forth on or required to be set forth on Schedule 3.16(a) of the
CMGO Disclosure Schedules.  All applications for or renewals of all Permits have
been timely filed and made and no Permit will expire or be terminated as a
result of the consummation of the transactions contemplated by this
Agreement.  No present or former shareholder, partner, director, officer or
employee of AE or any Affiliate thereof, or any other Person, owns or has any
proprietary, financial or other interest (direct or indirect) in any Permit that
AE owns, possesses or uses.
 
3.17 Absence of Certain Changes.  Except as set forth on Schedule 3.17 of the
CMGO Disclosure Schedules, since the date of the AE Financial Statements, there
has not been any:  (a) Material Adverse Effect with respect to the business of
AE, and no event has occurred that may result in such a Material Adverse Effect;
(b) purchase, redemption, retirement or other acquisition by AE of any AE equity
interest; (c) amendments to the Organizational Documents of AE; (d) payment or
increase by AE of any bonuses, salaries or other compensation (including
management or other similar fees) or entry into any employment, severance or
similar Contract with any employee engaged in AE’s business, other than
increases in salary to employees made in the Ordinary Course of Business; (e)
adverse change in employee relations which has or is reasonably likely to have a
Material Adverse Effect on AE; (f) damage to or destruction or loss of any of
the assets or property of AE, whether or not covered by insurance, that could
reasonably be expected to constitute a Material Adverse Effect on AE; (g) entry
into, termination or acceleration of, or receipt of notice of termination by AE
of (1) any material license, distributorship, dealer, sales representative,
joint venture, credit or similar agreement relating to AE’s business, or (2) any
Contract or transaction involving a Liability by or to AE (other than the
Liabilities incurred in the Ordinary Course of Business); (h) sale (other than
sales of inventory in the Ordinary Course of Business, if any), lease or other
disposition of any of the assets or property of AE; (i) mortgage, pledge or
imposition of any Lien on any assets or property of AE; (j) (1) delay or failure
to repay when due any obligation of AE, which delay or
 
 
 
18

--------------------------------------------------------------------------------

 

failure could have a Material Adverse Effect on AE, or (2) delay or failure to
repay when due any obligation of AE which delay or failure could have a Material
Adverse Effect on AE; (k) cancellation or waiver by AE of any claims or rights
with a value to AE in excess of Fifty Thousand Dollars ($50,000) individually or
in the aggregate; (l) licensing out on an exclusive basis or other than in the
Ordinary Course of Business, disposition or lapsing of any Intellectual Property
or any disclosure to any Person of any trade secret or other confidential
information without appropriate protections in place; (m) change in the
accounting methods, principles or practices used by AE; (n) capital expenditures
by AE in excess of $20,000 individually or $50,000 in the aggregate; or (o)
agreement, whether oral or written, by AE with respect to or to do any of the
foregoing other than as expressly provided for herein.
 
3.18 Insurance.  Schedule 3.18 of the CMGO Disclosure Schedules sets forth a
complete and accurate list (showing as to each policy or binder the carrier,
policy or binder the carrier, policy number, coverage limits, expiration dates,
annual premiums and a general description of the type of coverage provided) of
all policies or binders of insurance of any kind or nature covering the AE’s
business, or any employees, properties or assets of AE, including, without
limitation, policies of life, disability, fire, theft, workers compensation,
employee fidelity and other casualty and liability insurance.  All such policies
are in full force an effect.  AE is not in default under any of such policies or
binders, and AE has not failed to give any notice or to present any claim under
any such policy or binder in a due and timely fashion.
 
3.19 Restrictions on Business Activities. There is no agreement, judgment,
injunction, order or decree binding upon AE which has the effect of prohibiting
or materially impairing (a) any current or future business practice of AE or (b)
any acquisition of any Person or property by AE, except in each of clauses (a)
and (b) for any such prohibitions or impairments that would not reasonably be
expected to have a Material Adverse Effect on AE.
 
3.20 Related Party Transactions.  Except as set forth on Schedule 3.20 of the
CMGO Disclosure Schedules, none of AE, any Affiliate thereof, holders of the
ownership interest of AE or any Affiliate or Family Member thereof is presently
or has, since the date of the AE Financial Statements, borrowed any moneys from
or has any outstanding debt or other obligations to AE or is presently a party
to any transaction with AE.  Except as set forth on Schedule 3.20 of the CMGO
Disclosure Schedules, none of AE any Affiliate thereof, or any director,
officer, partner or key employee of any such Persons (a) owns any direct or
indirect interest of any kind in (except for ownership of less than 1% of any
public company, provided, that such owner’s role is that solely of a passive
investor), or controls or is a director, officer, employee or partner of,
consultant to, lender to or borrower from, or has the right to participate in
the profits of, any Person which is (i) a competitor, supplier, customer,
landlord, tenant, creditor or debtor of AE, (ii) engaged in a business related
to the AE’s business or (iii) a participant in any transaction to which AE is a
party, or (b) is a party to any Contract with AE.  Except as set forth on
Schedule 3.20 of the CMGO Disclosure Schedules, AE has no Contract or
understanding with any officer, director or key employee of AE or any of AE’s
partners or any Affiliate or Family Member thereof with respect to the subject
matter of this Agreement, the consideration payable hereunder or any other
matter.  Schedule 3.20 sets forth each transaction that AE would be required to
disclose for the past three years pursuant to Item 404 of Regulation S-K of the
Securities Act, as if such Person were subject to such disclosure requirements.
 
 
 
19

--------------------------------------------------------------------------------

 

3.21 Brokers or Finders.  Except as set forth on Schedule 3.21 of the CMGO
Disclosure Schedules, all negotiations relative to this Agreement and the
transactions contemplated hereby have been carried out by CMGO or its Affiliates
in connection with the transactions contemplated by this Agreement, and neither
CMGO nor any of its Affiliates has incurred any obligation to pay any brokerage
or finder’s fee or other commission in connection with the transactions
contemplated by this Agreement.
 
3.22 No Other Agreements.  Except as set forth on Schedule 3.22 of the CMGO
Disclosure Schedules, and other than this Agreement or any agreement
contemplated hereby, AE has no legal obligation, absolute or contingent, to any
other Person to sell, assign or transfer any partnership or other equity
interest in AE or to effect any merger, consolidation or other reorganization of
AE to enter into any agreement with respect thereto.
 
3.23 Disclosure.  No representation or warranty of CMGO in this Agreement or in
any Collateral Document and no statement in any certificate furnished or to be
furnished by any of CMGO pursuant to this Agreement contained, contains or will
contain on the date such agreement or certificate was or is delivered, or on the
Closing Date, any untrue statement of a material fact, or omitted, omits or will
omit on such date to state any material fact necessary in order to make the
statements made, in light of the circumstances under which they were made, not
misleading.
 
3.24 Real Property; Title to Property.
 
(a) AE does not own any real property or any interest, other than a leasehold
interest, in any real property.  Schedule 3.24(a) of the CMGO Disclosure
Schedules lists and describes all real property leased by AE and all subleases
thereto, in each case that relates to the AE Business.  Except for leases and
subleases listed on Schedule 3.24(a) of the AE Disclosure Schedules, there are
no leases, subleases, licenses, occupancy agreements, options, rights,
concessions or other agreements or arrangements, written or oral, granting to
any Person the right to purchase, use or occupy any real property used in
connection with the AE Business or any portion thereof or interest in any such
real property.
 
(b) AE has good and marketable title to all of its properties, interests in
properties and assets, real and personal, used in connection with the AE’s
business or with respect to leased properties and assets, valid leasehold
interests in, free and clear of all mortgages, Liens, pledges, charges or
encumbrances of any kind or character, except (i) Liens for current Taxes not
yet due and payable or which are being contested by AE in good faith, (ii) such
imperfections of title, liens and easements as do not and will not materially
detract from or interfere with the use of the properties subject thereto or
affected thereby, or otherwise materially impair business operations involving
such properties, and (iii) any Liens set forth on Schedule 3.24  of the CMGO
Disclosure Schedules.  The properties and equipment of AE that are used in the
operation of its business are in good operating condition subject to normal wear
and tear.
 
 
 
20

--------------------------------------------------------------------------------

 

3.25 Conduct of Business.  Prior to the Closing Date, CMGO shall cause AE to
conduct its business in the normal course, and shall not sell, pledge, or assign
any assets, without the prior written approval of AEAC, except in the regular
course of business. Except as otherwise provided herein, AE shall not amend its
Organizational Documents, declare dividends, redeem or sell stock, or other
securities, acquire or dispose of fixed assets, change employment terms, enter
into any material or long-term contract, guarantee obligations of any third
party, settle or discharge any material balance sheet receivable for less than
its stated amount, pay more on any liability than its stated amount or enter
into any other transaction other than in the regular course of business.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF AEAC
 
AEAC represents and warrants to CMGO that the statements contained in this
Article 4 are true, complete and correct as of the date of this Agreement and
will be correct and complete as of the Closing Date (and as though made then and
as though the Closing Date were substituted for the date of this Agreement
throughout this Article 4, except in the case of representations and warranties
stated to be made as of the date of this Agreement or as of another date and
except for changes contemplated or permitted by this Agreement); except as the
same may be qualified or limited by the AEAC Disclosure Schedules:
 
4.1 Organization and Qualification; Subsidiaries.
 
(a) AEAC is duly organized, validly existing and in good standing under the Laws
of the jurisdiction in which it is organized and has the requisite power and
authority to carry on its business as now being conducted.
 
(b) AEAC is duly qualified or licensed to do business and is in good standing in
each jurisdiction in which the nature of its business or the ownership or
leasing of its properties makes such qualification or licensing necessary, other
than in such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) has not had and would not reasonably be
expected to have a Material Adverse Effect on AEAC.
 
4.2 Authorization; Enforceability.  AEAC has the requisite power and authority,
and has taken all action necessary, to execute, deliver and perform its
obligations under this Agreement and any Collateral Documents to which it is a
party and each other agreement, document, instrument or certificate contemplated
by this Agreement and/or any Collateral Documents or to be executed by AEAC in
connection with the consummation of the Transactions, and, subject to approval
of the shareholders of AEAC, to consummate the Transactions.  The execution and
delivery by AEAC of this Agreement and any applicable Collateral Documents, and
the consummation by AEAC of the Transactions contemplated hereby, and the
performance by AEAC of its obligations hereunder, have been duly and validly
authorized by all necessary corporate or other action on the part of AEAC,
subject to adoption of this Agreement by the stockholders of AEAC, and no other
action on the part of AEAC is required to authorize the execution, delivery and
performance of this Agreement and the consummation by AEAC of the
Transactions.  This Agreement has been duly and validly
 
 
 
21

--------------------------------------------------------------------------------

 

executed and delivered by AEAC and constitutes a legal, valid and binding
obligation of AEAC enforceable against AEAC in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization and other similar laws affecting creditors’ rights generally and
the general principles of equity, regardless of whether asserted in a proceeding
in equity or at law.
 
ARTICLE V
 
COVENANTS OF THE PARTIES
 
The Parties hereby agree as follows:
 
5.1 Proxy Statement.  To the extent that shareholder approval is required under
applicable law, as soon as practicable following the execution of this
Agreement, the Parties shall work together to prepare a proxy statement in
respect of the Spin-Off, the Share Exchange and the other transactions
contemplated hereby (the “Proxy Statement”), which Proxy Statement shall be used
in respect of soliciting approval of the Spin-Off and this Agreement by CMGO’s
shareholders.
 
5.2 Due Diligence.  Each Party shall provide to the other and their respective
Representatives such financial, operating and other documents, data and
information relating to such Party, and their respective businesses, properties,
assets and liabilities, as each Party, or its representatives may reasonably
request.  In addition, each Party hereby agrees to take all action necessary to
enable their respective Representatives to review, inspect and audit each
Party’s business, properties, assets and liabilities in connection with such
Party’s due diligence investigation of the other Parties, and discuss them with
such Party’s Representatives.  Notwithstanding any investigation that any Party
may conduct of the other Parties, or their respective businesses, properties,
assets and liabilities, each Party may fully rely on the other Party’s
warranties, covenants and indemnities set forth in this Agreement.
 
5.3 Consents and Approvals.  As soon as practicable after execution of this
Agreement, the Parties shall use commercially reasonable efforts to obtain any
necessary consents, approvals, authorizations or orders of, make any
registrations or filings with or give any notices to, any Regulatory Authority
or Person as is required to be obtained, made or given by any Party to
consummate the transactions contemplated by this Agreement and the Collateral
Documents.
 
5.4 Notification of Adverse Change and Certain Matters.  Each Party shall
promptly notify the other Parties of any material adverse change in the
condition (financial or otherwise) of such Party.  Each Party shall promptly
notify the other Parties of any fact, event, circumstance or action known to it
that is reasonably likely to cause such Party to be unable to perform any of its
covenants contained herein or any condition precedent in Article 6 not to be
satisfied, or that, if known on the date of this Agreement, would have been
required to be disclosed to another Party pursuant to this Agreement or the
existence or occurrence of which would cause any of such Party’s representations
or warranties under this Agreement not to be correct and/or complete.  Each
Party shall give prompt written notice to the other Parties of any adverse
development causing a breach of any of the representations and warranties in
Articles 3 and 4 as of the date made.
 
 
 
22

--------------------------------------------------------------------------------

 

5.5 Approval of the CMGO Shareholders.  To the extent that shareholder approval
is legally required, promptly after the date hereof, CMGO will take all action
necessary in accordance with its Organizational Documents to convene a meeting
of its shareholders, or seek the written consent of its shareholders to consider
the adoption and approval of this Agreement and approval of the Transactions to
be held as promptly as practicable (including, without limitation, approval by
each class of CMGO Capital Stock issued and outstanding as of the date
hereof).  CMGO will use its commercially reasonable efforts to solicit from its
shareholders proxies in favor of the adoption and approval of this Agreement and
the approval of the Spin-Off.
 
5.6 Disclosure Schedules.  Each Party shall, from time to time prior to Closing,
supplement its Disclosure Schedules attached hereto with additional information
that, if existing or known to it on the date of delivery to the other Party,
would have been required to be included therein.  For purposes of determining
the satisfaction of any of the conditions to the obligations of any Party in
Article 6 hereof, the Disclosure Schedules of such Party shall be deemed to
include only (a) the information contained therein on the date of this Agreement
and (b) information added to such Party’s Disclosure Schedule by written
supplements delivered prior to Closing by such Party that (i) are accepted in
writing by the receiving Party, or (ii) reflect actions taken or events
occurring after the date hereof prior to Closing.
 
5.7 State Statutes.  The Parties and their respective Boards of Directors shall,
if any state takeover statute or similar law is or becomes applicable to the
Transactions, this Agreement or any of the transactions contemplated by this
Agreement, use all reasonable efforts to ensure that the Transactions
contemplated by this Agreement may be consummated as promptly as practicable on
the terms contemplated by this Agreement and otherwise to minimize the effect of
such statute or regulation on the Spin-Off, this Agreement and the Transactions
contemplated hereby.
 
5.8 No Solicitation.  Until the earlier of the Closing or the date of
termination of this Agreement pursuant to the provisions of Article 8 hereof,
neither CMGO nor any of its officers, directors, agents, investment bankers or
other representatives of any of them (collectively, the “Representatives”) will,
directly or indirectly, (i) solicit, engage in discussions or negotiate with any
Person (regardless of who initiates such discussions or negotiations), or take
any other action intended or designed to facilitate the efforts of any Person,
other than AEAC, relating to the possible acquisition of AE (whether by way of
purchase of partnership interest, capital stock, purchase of assets or
otherwise) or any significant portion of its interests, capital stock or assets
by any Person other than AEAC (an “Alternative Acquisition”), (ii) provide
information with respect to such Party or any Person relating to a possible
Alternative Acquisition by any Person, (iii) enter into an agreement with any
Person providing for a possible Alternative Acquisition, or (iv) make or
authorize any statement, recommendation or solicitation in support of any
possible Alternative Acquisition by any Person.  CMGO shall cause its
Representatives to immediately cease and cause to be terminated all existing
discussions or negotiations with any Person heretofore conducted with respect to
any possible Alternative Acquisition.
 
 
 
23

--------------------------------------------------------------------------------

 

5.9 Conduct of Business.  During the period from the date of this Agreement and
continuing until the earlier of the termination of this Agreement pursuant to
the provisions of Article 8 hereof or the Closing, CMGO shall (unless otherwise
required by this Agreement or AEAC has given its prior written consent) cause AE
to carry on its business in the ordinary course consistent with past practice,
pay its Taxes and other obligations consistent with its past practices, pay or
perform other obligations when due consistent with its past practices, subject
to any good faith disputes over such Taxes and other obligations and, to the
extent consistent with such business, use reasonable efforts and institute all
policies to preserve intact its present business organization, keep available
the services of its present officers and key employees, preserve its
relationships with customers, suppliers, distributors, licensors, licensees,
independent contractors and other Persons having business dealings with it, all
with the express purpose and intent of preserving unimpaired its goodwill and
ongoing businesses at the Closing.
 
5.10 Confidentiality.  The Parties acknowledge and agree that the terms and
conditions described in this Agreement, including its existence, as well as the
non-public information and data furnished to them or their respective
Representatives from the first introduction of the Parties and throughout the
negotiation and drafting of this Agreement is confidential and will not be
disclosed to any third party, or used for any purpose not specifically
contemplated herein, without prior written consent of the other Party, unless
otherwise required by Law or unless it ceases to be confidential through no
breach of the receiving party.
 
5.11 Registration.  To the extent required under the Securities Act of 1933, as
amended, following the Closing, AE will file a registration statement on Form
S-1 with respect to the resale of the five percent (5%) of AE’s outstanding
capital stock held by the stockholders of CMGO immediately prior to the Closing
within ninety (90) days following the Closing.
 
5.12 Trading.  Following the Closing, AE will cause to be filed through a FINRA
market-maker firm a Rule 15c2-11 Exemption Request Form in order to receive a
trading symbol and become a publicly traded company.
 
5.13 Action With Respect to Notes.  CMGO shall cooperate with AEAC’s efforts to
procure from CMGO Investors, LLC or otherwise take control of and/or satisfy the
Notes, and AEAC will work in good faith to acquire or otherwise have its
investors take control of the Notes, Upon acquiring or taking control of the
Notes, AEAC will restructure the Notes in such manner as the Parties mutually
agree including arranging for an assignment of the obligations under the Notes
to AE, and a restructuring thereof. CMGO will be released from any and all
obligations under the notes by the holder thereof and a satisfaction of said
obligation as to CMGO and a UCC III release of security interest and encumbrance
as to any post spin off assets of CMGO will be delivered to CMGO at the
Closing.  At the request of CMGO, within fifteen business days from the request
of CMGO, AEAC will provide to CMGO reasonable evidence as to proof of funds with
respect to the matters referred to in this Section 5.13.
 
 
 
24

--------------------------------------------------------------------------------

 

5.14 Compliance with the Spin-Off Rules.  The Parties shall promptly take all
steps consistent with the Rules and the Staff Legal Bulletin of the SEC to
complete the Spin-Off including, without limitation, to the extent required, the
registration of the Spin-Off Shares, the providing of an information statement
to the shareholders of CMGO describing the Spin-Off and Share Exchange, and the
registration by AE of the Spin-Off Shares under the Securities Exchange Act of
1934.
 
ARTICLE VI
 
CLOSING CONDITIONS
 
6.1 Conditions to AE Parties’ Obligation to Close.  The obligations of the AEAC
to consummate the transactions provided for hereby are subject to the
satisfaction, before or on the Closing Date, of each of the conditions set forth
below in this Section 6.1, any of which may be waived by AEAC:
 
(a) Accuracy of Representations.  Subject to the limitations contained in
Article III hereof, all representations and warranties of CMGO contained in this
Agreement, the Collateral Documents and any certificate delivered by CMGO at or
prior to Closing shall be, if specifically qualified by materiality, true in all
respects and, if not so qualified, shall be true in all material respects, in
each case on and as of the Closing Date with the same effect as if made on and
as of the Closing Date, except for representations and warranties expressly
stated to be made as of the date of this Agreement or as of another date other
than the Closing Date and except for changes contemplated or permitted by this
Agreement.  CMGO shall have delivered to AEAC a certificate dated the Closing
Date to the foregoing effect.
 
(b) Covenants.  CMGO shall, in all material respects, have performed and
complied with each of the covenants, obligations and agreements contained in
this Agreement and the Collateral Documents that are to be performed or complied
with by it at or prior to Closing.  CMGO shall have delivered to AEAC a
certificate dated the Closing Date to the foregoing effect.
 
(c) Consents and Approvals.  All consents, approvals, permits, authorizations
and orders required to be obtained from, and all registrations, filings and
notices required to be made with or given to any Regulatory Authority or Person
as provided herein, if any, shall have been so obtained or filed with such
Regulatory Authority or Person.
 
(d) Shareholder Approval.  All shareholder approval, as required under any
applicable Law, shall have been obtained to approve the transactions
contemplated hereunder including the approval of the Spin-Off, this Agreement
and the Transactions.
 
(e) Issuance Exemption. Either (i) the issuance of the Spin-Off Shares shall be
exempt from registration, or (ii) a Registration Statement registering the
issuance of the Spin-Off Shares shall have been filed and declared effective by
the SEC.
 
 
 
25

--------------------------------------------------------------------------------

 

(f) No Legal Proceedings.  No injunction, action, suit or proceeding shall be
pending or threatened by or before any Regulatory Authority and no Law shall
have been enacted, promulgated or issued or deemed applicable to any of the
transactions contemplated by this Agreement or the Collateral Documents, which
would: (i) prevent consummation of any of the transactions contemplated by this
Agreement or the Collateral Documents; (ii) cause any of the transactions
contemplated by this Agreement or the Collateral Documents to be rescinded
following consummation; or (iii) have a Material Adverse Effect on a Party, this
Agreement or the transactions contemplated hereby.
 
(g) No Material Change.  As of the date hereof, there shall have been no
Material Adverse Change in the business of AE.
 
6.2 Conditions to CMGO’s Obligation to Close.  The obligations of CMGO to
consummate the transactions provided for hereby are subject to the satisfaction,
before or on the Closing Date, of each of the conditions set forth below in this
Section 6.2, any of which may be waived by CMGO:
 
(a) Accuracy of Representations.  All representations and warranties of each of
AEAC contained in this Agreement, the Collateral Documents and any certificate
delivered by AEAC at or prior to Closing shall be, if specifically qualified by
materiality, true in all respects and, if not so qualified, shall be true in all
material respects, in each case on and as of the Closing Date with the same
effect as if made on and as of the Closing Date, except for representations and
warranties expressly stated to be made as of the date of this Agreement or as of
another date other than the Closing Date and except for changes contemplated or
permitted by this Agreement.  AEAC shall have delivered to CMGO a certificate
dated the Closing Date to the foregoing effect.
 
(b) Covenants.  AEAC shall, in all material respects, have performed and
complied with each of the covenants, obligations and agreements contained in
this Agreement and the Collateral Documents that are to be performed or complied
with by any of them at or prior to Closing.  AEAC shall have delivered to CMGO a
certificate dated the Closing Date to the foregoing effect.
 
(c) Consents and Approvals.  All consents, approvals, permits, authorizations
and orders required to be obtained from, and all registrations, filings and
notices required to be made with or given to any Regulatory Authority or Person
as provided herein, if any, shall have been so obtained or filed with such
Regulatory Authority or Person.
 
(d) Shareholder Approval.  All shareholder approval, as required under any
applicable Law, shall have been obtained to approve the transactions
contemplated hereunder including the approval of the Transactions and this
Agreement.
 
(e) Issuance Exemption. Either (i) the issuance of the Spin-Off Shares shall be
exempt from registration under the Securities Act, or (ii) a Registration
Statement registering the issuance of the Spin-Off Shares shall have been filed
and declared effective by the SEC.
 
 
 
26

--------------------------------------------------------------------------------

 

(f) Fairness Opinion.  To the extent that same is deemed necessary by the
parties hereto, CMGO shall have received a fairness opinion in form and
substance satisfactory to it passing on the fairness of the transactions
contemplated herein to each class of the shareholders of CMGO from a financial
perspective.
 
(g) No Legal Proceedings.  No injunction, action, suit or proceeding shall be
pending or threatened by or before any Regulatory Authority and no Law shall
have been enacted, promulgated or issued or deemed applicable to any of the
transactions contemplated by this Agreement or the Collateral Documents, which
would: (i) prevent consummation of any of the transactions contemplated by this
Agreement or the Collateral Documents; (ii) cause any of the transactions
contemplated by this Agreement or the Collateral Documents to be rescinded
following consummation; or (iii) have a Material Adverse Effect on a Party, this
Agreement or the Transactions contemplated hereby.
 
ARTICLE VII
 
INDEMNIFICATION
 
7.1 Indemnification by CMGO.  CMGO shall indemnify, defend and hold harmless
AEAC, and each of its shareholders, directors, officers, managers, employees,
agents, attorneys and representatives, from and against any and all Losses which
may be incurred or suffered by any such party and which may arise out of or
result from any breach of any material representation, warranty, covenant or
agreement of CMGO contained in this Agreement.  Notwithstanding the foregoing,
CMGO shall have no liability hereunder arising from any breach of a
representation or warranty with respect to which Nathaniel Bradley had actual
knowledge.
 
7.2 Indemnification by AEAC.  AEAC shall indemnify, defend and hold harmless
CMGO and its shareholders, directors, officers, managers, employees, agents,
attorneys and representatives from and against any and all Losses which may be
incurred or suffered by any such party hereto and which may arise out of or
result from any breach of any material representation, warranty, covenant or
agreement of any of AEAC contained in this Agreement.
 
7.3 Indemnification Procedures.
 
(a) In the event that any Legal Proceeding shall be instituted or any claim or
demand shall be asserted (individually and collectively, a “Claim”) by any
Person in respect of which payment may be sought under this Article 7, the
indemnified party shall reasonably and promptly cause written notice (a “Claim
Notice”) of the assertion of any Claim of which it has knowledge which is
covered by this indemnity to be delivered to the indemnifying party; provided,
however, that the failure of the indemnified party to give the Claim Notice
shall not release, waive or otherwise affect the indemnifying party’s
obligations with respect thereto, except to the extent that the indemnifying
party can demonstrate actual loss and material prejudice as a result of such
failure.  If the indemnifying party shall notify the indemnified party in
writing within five (5) Business Days (or sooner, if the nature of the Claim so
requires) that the indemnifying party shall be obligated under the terms of its
indemnity hereunder in connection with such lawsuit or action, then the
indemnifying party shall be entitled, if it so elects at its own cost, risk and
expense, (i) to take control of the defense and investigation of

 
 
27

--------------------------------------------------------------------------------

 

such lawsuit or action, (ii) to employ and engage attorneys of its own choice,
but, in any event, reasonably acceptable to the indemnified party, to handle and
defend the same unless the named parties to such action or proceeding (including
any impleaded parties) include both the indemnifying party and the indemnified
party and the indemnified party has been advised in writing by counsel that
there may be one or more material legal defenses available to such indemnified
party that are different from or additional to those available to the
indemnifying party, in which event the indemnified party shall be entitled, at
the indemnifying party’s cost, risk and expense, to a single firm of separate
counsel (plus any necessary local counsel), all at reasonable cost, of its own
choosing, reasonably acceptable to the indemnifying party and (iii) to
compromise or settle such lawsuit or action, which compromise or settlement
shall be made only with the prior written consent of the indemnified party, such
consent not to be unreasonably withheld or delayed.
 
(b) If the indemnifying party elects not to defend against, negotiate, settle or
otherwise deal with any Claim which relates to any Losses indemnified against
hereunder, fails to notify the indemnified party of its election as provided in
this Article 7 or contests its obligation to indemnify the indemnified party for
such Losses under this Agreement, the indemnified party may defend against,
negotiate, settle or otherwise deal with such Claim.  If the indemnified party
defends any Claim, then the indemnifying party shall reimburse the indemnified
party for the Losses incurred in defending such Claim upon submission of
periodic bills.  If the indemnifying party shall assume the defense of any
Claim, the indemnified party may participate, at its own expense, in the defense
of such Claim; provided, however, that such indemnified party shall be entitled
to participate in any such defense with separate counsel at the expense of the
indemnifying party if (i) so requested by the indemnifying party to participate
or (ii) in the reasonable opinion of counsel to the indemnified party, a
material conflict or potential material conflict exists between the indemnified
party and the indemnifying party that would make such separate representation
required; and provided, further, that the indemnifying party shall not be
required to pay for more than one such counsel for all indemnified parties in
connection with any Claim.  If the indemnifying party shall assume the defense
of any Claim, the indemnifying party shall obtain the prior written consent of
the indemnified party before entering into any settlement of such Claim or
ceasing to defend such Claim if, pursuant to or as a result of such settlement
or cessation, injunctive or other equitable relief shall be imposed against the
indemnified party or if such settlement or cessation does not expressly and
unconditionally release the indemnified party from all Liabilities or
obligations with respect to such Claim, with prejudice.  The Parties hereto
agree to cooperate fully with each other in connection with the defense,
negotiation or settlement of any Claim.
 
ARTICLE VIII
 
TERMINATION
 
8.1 Termination.  This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned, at any time prior to the Effective Time.
 
(a) By mutual written agreement of the Parties;
 
(b) By either AEAC or CMGO if the Closing does not occur on or before November
30, 2011;
 
 
 
28

--------------------------------------------------------------------------------

 

(c) By either of AEAC or CMGO if the shareholders of CMGO fail to approve the
Spin-Off, this Agreement and the Transactions contemplated hereby;
 
(d) By either of AEAC or CMGO if any court of competent jurisdiction or other
competent Regulatory Authority shall have issued an order making illegal or
otherwise permanently restricting, preventing or otherwise prohibiting the
Transactions and such order shall have become final; or
 
(e) By either of AEAC or CMGO upon written notice to the other Party in the
event of a breach of any provision or covenant of this Agreement, or any
representation or warranty made by such Party hereunder becomes inaccurate;
provided, however, that such breach or inaccuracy would cause the related
closing condition, if any, not be satisfied in accordance with Article 6 hereof;
provided, further, that prior to any termination by the non-breaching party,
such Party shall provide written notice to the breaching Party specifically
identifying the breach or inaccurate representation, and the breaching Party
does not cure or correct such breach or inaccuracy within 30 days following
receipt of the written notice.
 
8.2 Effect of Termination.  If this Agreement is validly terminated by either
AEAC or CMGO pursuant to Section 8.1, this Agreement will forthwith become null
and void and there will be no liability or obligation on the part of the Parties
hereto, except that nothing contained herein shall relieve any party hereto from
liability for willful breach of its representations, warranties, covenants or
agreements contained in this Agreement.
 
ARTICLE IX
 
MISCELLANEOUS
 
9.1 Parties Obligated and Benefited.  This Agreement shall be binding upon the
Parties and their respective successors by operation of law and shall inure
solely to the benefit of the Parties and their respective successors by
operation of law, and no other Person shall be entitled to any of the benefits
conferred by this Agreement or be deemed to be a third-party beneficiary of any
rights under this Agreement or the Collateral Documents.  Without the prior
written consent of the other Party, no Party may assign this Agreement or the
Collateral Documents or any of its rights or interests or delegate any of its
duties under this Agreement or the Collateral Documents.
 
9.2 Publicity.  AEAC and CMGO each shall consult with each other prior to
issuing any press releases or otherwise making public announcements with respect
to the Transactions contemplated by this Agreement and prior to making any
filings with any third party and/or any Regulatory Authorities (including any
national securities inter dealer quotation service) with respect thereto, except
as may be required by law.

 
 
29

--------------------------------------------------------------------------------

 

9.3 Notices.  Any notices and other communications required or permitted
hereunder shall be in writing and shall be effective upon delivery by hand or
upon receipt if sent by certified or registered mail (postage prepaid and return
receipt requested) or by a nationally recognized overnight courier service
(appropriately marked for overnight delivery) or upon transmission if sent by
facsimile (with request for immediate confirmation of receipt in a manner
customary for communications of such respective type and with physical delivery
of the communication being made by one or the other means specified in this
Section as promptly as practicable thereafter).  Notices shall be addressed as
follows:
 
If to AEAC:
 
AudioEye Acquisition Corp.
1327 Ocean Avenue, Suite M
Santa Monica, CA 90401
Attention: Nathaniel T. Bradley
Facsimile No: (520) 844-2989
 
 
With a copy to:
 
 
TroyGould PC
1801 Century Park East, Suite 1600
Los Angeles, California 90067
Attention:  David L. Ficksman, Esq.
Facsimile No: (310) 789-1490
 
If to CMGO, to:
 
CMG Holdings, Inc.
5601 Biscayne Boulevard
Miami, Florida 33137
Attention: Michael Vandetty, Esq.
Facsimile No.: (305) 751-5259
 



Any Party may change the address to which notices are required to be sent by
giving notice of such change in the manner provided in this Section.
 
9.4 Attorneys’ Fees.  In the event of any action or suit based upon or arising
out of any alleged breach by any Party of any representation, warranty, covenant
or agreement contained in this Agreement or the Collateral Documents, the
prevailing Party shall be entitled to recover reasonable attorneys’ fees and
other costs of such action or suit from the other Party.
 
9.5 Headings.  The Article and Section headings of this Agreement are for
convenience only and shall not constitute a part of this Agreement or in any way
affect the meaning or interpretation thereof.
 
 
 
30

--------------------------------------------------------------------------------

 

9.6 Choice of Law.  This Agreement and the rights of the Parties under it shall
be governed by and construed in all respects in accordance with the laws of the
State of Delaware without giving effect to any choice of law provision or rule
(whether of the State of Delaware or any other jurisdiction that would cause the
application of the laws of any jurisdiction other than the State of Delaware).
 
9.7 Jurisdiction and Service of Process.  Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement,
may be brought against any of the Parties solely and exclusively in the courts
of the State of Delaware, and each of the Parties consents to the sole and
exclusive jurisdiction of such courts (and of the appropriate appellate courts)
in any such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on any Party anywhere in the world.
 
9.8 Rights Cumulative.  All rights and remedies of each of the Parties under
this Agreement shall be cumulative, and the exercise of one or more rights or
remedies shall not preclude the exercise of any other right or remedy available
under this Agreement or applicable law.
 
9.9 Further Actions.  The Parties shall execute and deliver to each other, from
time to time at or after Closing, for no additional consideration and at no
additional cost to the requesting party, such further assignments, certificates,
instruments, records, or other documents, assurances or things as may be
reasonably necessary to give full effect to this Agreement and to allow each
party fully to enjoy and exercise the rights accorded and acquired by it under
this Agreement.
 
9.10 Time of the Essence.  Time is of the essence under this Agreement.  If the
last day permitted for the giving of any notice or the performance of any act
required or permitted under this Agreement falls on a day which is not a
Business Day, the time for the giving of such notice or the performance of such
act shall be extended to the next succeeding Business Day.
 
9.11 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
9.12 Entire Agreement.  This Agreement (including the Exhibits, the AE
Disclosure Schedules, the AEAC Disclosure Schedules and any other documents,
instruments and certificates referred to herein, which are incorporated in and
constitute a part of this Agreement) contains the entire agreement of the
Parties.
 
9.13 Survival of Representations and Covenants.  Notwithstanding any right of a
Party to fully investigate the affairs of the other Party and notwithstanding
any knowledge of facts determined or determinable by a Party pursuant to such
investigation or right of investigation, each Party shall have the right to rely
fully upon the representations, warranties, covenants and agreements of the
other Party contained in this Agreement.  Each representation, warranty,
covenant and agreement of a Party contained herein shall survive the execution
and delivery of

 
 
31

--------------------------------------------------------------------------------

 

this Agreement and the Closing and shall thereafter terminate and expire on the
first anniversary of the Closing Date unless, prior to such date, a Party has
delivered to the other Party a written notice of a claim with respect to such
representation, warranty, covenant or agreement.
 
9.14 Expenses.  Each Party shall be responsible for its own costs and expenses
incurred in connection with the Transactions, it being understood, however, that
AEAC shall be primarily responsible for the cost of preparing and drafting the
Collateral Documents and the matters referred to in Sections 5.11, 5.12, 5.13
and 5.14, including, without limitation, procuring the necessary financial
statements (including any audit report).
 
9.15 Participation Rights.  For a period of one year from the Closing Date,
provided that CMGO then owns in the aggregate at least 10% of the then issued
and outstanding capital stock of AE, in the event that AE initiates any capital
raise without the use of a registered broker-dealer, AE shall extend to CMGO the
right to participate on a pro rata basis in any such offering, placement or
other such transaction in the same manner and minimum or maximum amounts offered
to third parties.
 
IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the day and year first above written.
 
Dated:               June 22, 2011
AUDIOEYE ACQUISITION CORP.,
a Nevada Corporation
 
By:   /s/Nathaniel T.
Bradley                                                          
Nathaniel T. Bradley
Chief Executive Officer
Dated:               June 22, 2011
CMG HOLDINGS GROUP, INC.,
a Nevada Corporation
 
By:    /s/Alan Morell                                                         
Alan Morell, President
 
By:     /s/Jim Ennis                                                       
Jim Ennis, Vice President

 


 
32

--------------------------------------------------------------------------------

 

CMGO DISCLOSURE SCHEDULES


3.1
None
3.3(c)
None
3.3(e)
None
3.3(p)
None
3.4
None
3.5
None
3.8
None
3.9(a)
None
3.9           (b)
None
3.9           (c)
None
3.9           (e)
None
3.9           (h)
None
3.9           (k)
None
3.9           (l)
None
3.10(a)
None
3.10(c)
AE believes that the intellectual property of AE may be infringed by
manufacturers of certain SmartPhones, eReaders, and Audible Websites
3.11(a)
(i)Letter Agreement dated April 28, 2009 with Ecologic Transportation, Inc.
(ii)Exclusive License Agreement dated June 10, 2010 with Roth Kline, Inc.
(iii)Executive Employment Agreement with Nathan Bradley
(iv)Executive Employment Agreement with Sean Bradley
3.11(b)
None
3.11           (c)
AE requires additional working capital
3.12(a)
None
3.12(_)
None
3.12(i)
None
3.12(j)
None
3.14
None
3.16(a)
None
3.17
None
3.18
None
3.20
None
3.21
None
3.22
None
3.24
None




 
 
33

--------------------------------------------------------------------------------

 
